              Case 1:17-cr-00686-LAK Document 214 Filed 10/02/18 Page 1 of 3



                                                                                                          MICHAEL S. SCHACHTER

                                                                                                          212 728 8102
                                                                                                          mschachter@wt!Ikie.com

                                                           JUDGE KAPLAN'S CHAMBERS                        787 Seventh Avenue
                                                                                                          New York, NY 10019-6099
                                                                                                          Tel.   212 728 8000
                                                                                                          Fax: 2127288111
September 28, 2018

BY EMAIL AND BY HAND

The Honorable Lewis A. Kaplan
United States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York, NY 10007

Re:     United States v. James Gatto, et al., Case No. S2 17-cr-686 (LAK),
        The Parties' Joint Proposed Description of the Charges.

Dear Judge Kaplan:

                 We write jointly on behalf of the Government and Defendants James Gatto, Merl Code,
and Christian Dawkins to respectfully submit the parties' joint proposed description of the charges for
the Court's consideration for potential use in introducing the matter to prospective jurors. To the
extent it is helpful, the parties propose the following language:

               This is a criminal case. There are three defendants in this case, James
               Gatto, Merl Code, and Christian Dawkins.

               The charges in this case relate to an alleged scheme to defraud certain
               universities. The Government alleges that the defendants made and
               caused to be made payments to the families of student-athletes, that these
               payments were concealed from certain universities, and that these
               payments principally caused the universities to issue athletic-based
               financial aid to student-athletes who were ineligible to compete in
               basketball games sponsored by the National Collegiate Athletic
               Association (or "NCAA") under false and fraudulent pretenses. The
               Indictment contains three counts. Count One charges all three
               defendants with the crime of conspiracy to commit wire fraud and the
               Government alleges that the defendants and others agreed to defraud
               North Carolina State University, the University of Louisville, the
               University of Kansas, and the University of Miami in connection with
               this alleged conspiracy. Count Two charges all three defendants with the




              NEW YORK   WASHINGTON    HOUSTON     PARIS    LONDON      FRANKFURT      BRUSSELS   MILAN    ROME

                                 in alliance with Dickson Minto W.S., London and Edinburgh
              Case 1:17-cr-00686-LAK Document 214 Filed 10/02/18 Page 2 of 3



               substantive crime of wire fraud and involves an alleged scheme to
               defraud the University of Louisville. Count Three charges solely
               defendant James Gatto with the substantive crime of wire fraud and
               involves an alleged scheme to defraud the University of Kansas.

               The defendants deny all the charges, and they've each entered a plea of
               not guilty. That's why we are having a trial.

                Although the foregoing description is not a complete description of the wire fraud
charges, the parties believe that the proposed language is sufficient for the purposes of introducing the
case to the prospective jurors.

                 In addition, we write to advise the Court of an agreement the parties have reached not to
use the word "bribe" or elicit the word "bribe" from witnesses to describe payments made to athletes
and/or their family members, including the payments alleged in the Second Superseding Indictment.
In the original Indictment ("Ind."), filed on November 7, 2017, Dkt. 39, the Government characterized
these payments as "bribes." (See Ind. ,r,r I, 26, 29, 3 I, 32(b), 36, 37). Subsequently, the Government
filed the First Superseding Indictment ("S 1") on April 10, 2018, Dkt. 13 7, which omitted any and all
reference to the word "bribe", and which instead used the word "illicit" to characterize the payments at
issue. (See S 1 ,r,r 1, 3, 30, 33, 40, 42(a), 44). The Second Superseding Indictment ("S2"), filed on
August 14, 2018, Dkt. 170, likewise omits reference to the word ''bribe," and refers to the payments at
issue as "illicit." (See S2 ,r,r 1, 3, 29, 32, 39, 41(a), 43).

               Because the Government has agreed not to use the word "bribe" at trial to characterize
the subject payments, the parties respectfully request that the Court also refrain from characterizing the
payments alleged in the Second Superseding Indictment as "bribes" in whatever description of the
charges the Court provides to the jury panel.




                                                      Michael S. Schachter


cc:
(by email)

Edward Diskant
Noah Solowiejczyk
Mark Eli
Aline Flodr
U.S. Department of Justice




                                                    -2-
            Case 1:17-cr-00686-LAK Document 214 Filed 10/02/18 Page 3 of 3



Mark C. Moore
Andrew A. Mathias
Merl F. Code
(Counsel for Defendant Merl Code)

Steven Haney
(Counsel for Defendant Christian Dawkins)




                                            -3-
